Exhibit 10.25 NJR ENERGY SERVICES COMPANY Deferred Stock Retention Award Agreement This Deferred Stock Retention Award Agreement (the "Agreement"), which includes the attached “Terms and Conditions of Deferred Stock,” confirms the grant on November 11, 2008 (the “Grant Date”) by NJR ENERGY SERVICES COMPANY, a New Jersey corporation (the "Company"), to JOSEPH P. SHIELDS ("Employee"), under Section 6(e) of the 2007 Stock Award and Incentive Plan (the "Plan"), of Deferred Stock as follows: Based upon his or her contribution to the success of NJR ENERGY SERVICES COMPANY (“NJRES”) in fiscal year 2008,
